DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 10/04/2021. In the paper of 10/04/2021, Applicant amended claims 1, 3-4, 9-12, 39, 38, 43 and 95 and canceled claims 5-7 are canceled. Claims 39, 43, 74 and 79 remain withdrawn. Claims 1-4, 8-15 and 95 are still under examination.

Response to Arguments
Withdrawn and Moot Rejection(s)
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated in paragraph 6 on page 3 of the Non Final paper mailed on 03/31/2021 is withdrawn based on claim amendments.
The rejection of claims 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated in paragraph 6 on page 3 of the Non Final paper mailed on 03/31/2021 is moot based on the cancellation of these claims.
The rejection of claims 5-6 under 35 U.S.C. 101 as stated in paragraphs 7-8 on pages 3-6 of the Non Final paper mailed on 03/31/2021 is moot based on the cancellation of these claims.
The rejection of claims 5-6 under 35 U.S.C. 103 as stated in paragraph 13 on pages 7-8 of the Non Final paper mailed on 03/31/2021 is moot based on the cancellation of these claims.
The rejection of claims 1-4, 8-9 and 12-15 under 35 U.S.C. 103 as stated in paragraph 13 on pages 7-8 of the Non Final paper mailed on 03/31/2021 is withdrawn based claim amendments.
The rejection of claims 10-11 under 35 U.S.C. 103 as stated in paragraph 17 on pages 9-10 of the Non Final paper mailed on 03/31/2021 is also withdrawn based claim amendments.

Maintained Rejection(s)
The rejection of claim 95 under 35 U.S.C. 101 as stated in paragraphs 7-8 on pages 3-6 of the Non Final paper mailed on 03/31/2021 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 95 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 95 recites a step of assessing a risk based on the amount or levels of non-native cell-free DNA. Claim 95 recites the limitation “based on” which lacks clarity  and is indefinite because this  limitation fails to clearly communicate how to provide the amount of non-native cell-free DNA and use the amount to establish risk in a subject.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 95 is directed to without significantly more. 

Claim 95
Claim 95 is rejected under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter.
Based upon an analysis with respect to the claims as a whole, claim(s) 5-6, 38 and 70 do not 

According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. 
In the instant case, the Step 1 requirement is satisfied as the claims are directed towards a process.  
Claim 95
Claim 70 is directed to a method comprising:
obtaining the amount of non-native cell-free DNA using the method of claim 1, and
assessing a risk in a subject based on the levels or amount.

Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A,  prong 1
	With regard to step 2A, prong 1, the claims are directed to a judicial exception because the claims rely on both natural law and an abstract idea.

Further regarding claim 95, claim 95 does not recite any active process step(s) to be performed by the ordinary skilled artisan as the assessing a risk in a subject from the levels or amount of non-native cell-free DNA (claim 95), is construed as being passive processes and/or abstract steps. Abstract processes are processes that only gather, analyze and/or manipulate data. Abstract processes are not directed to statutory subject matter.

Step 2A,  prong 2
Regarding step 2A, prong 2 which asks whether the judicial exception integrated into a practical application, claim 95 requires a step of performing an amplification-based quantification assay on a cell-free DNA sample by providing at least two primer pairs,  wherein each primer pair comprises a forward primer and a reverse primer, wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target in a primer and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies the another allele of the SNV target, but the amplification steps do not integrate the judicial exception into a practical application as follows.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.
The amplification-based quantification assay steps must be performed so as to arrive at, or realize the judicial exception (i.e. the amount/quantity of distinct non-native alleles/ SNVs targets of distinct alleles in cell-free DNA subject sample indicative of presence/risk of a clinical condition in the subject). 

Claim 95
Claim 95 do not recite additional elements or steps beyond the noted judicial exception. As previously noted, the additional steps of assessing a risk in a subject from the levels or amount of non-native cell-free DNA (claim 95), is construed as being abstract steps. Abstract processes are processes that only gather, analyze and/or manipulate data. Abstract processes are not directed to statutory subject matter

Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
 
Claim 95 do not recite additional elements that are sufficient to amount to significantly more than judicial exception(s).

Claim 95
Claim 95 do not amount to significantly more than the judicial exceptions that are noted above, as the claims recite only well known method steps of performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer, wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target in a primer and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies the another allele of the SNV target, combined with limitations that rely on judicially excluded natural law and/or are directed to judicially excluded abstract steps of data processing and analysis.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 1 recites the limitation of “sample comprising non-native and native cell-free DNA”.
Because the specification teach on page 10, lines 13-20, that “non-native nucleic acids refers to nucleic acids that are from another source or are mutated versions of a nucleic acid found in a subject (with respect to a specific sequence, such as a wild-type (WT) sequence). 
Native nucleic acids therefore, are nucleic acids that are not from another source; or are not mutated versions of a nucleic acid found in a subject.
The specification does not provide any limit for the instant non-native and native cell-free DNA. Specifically, the specification discloses embodiment(s) of non-native cell-free DNA which are not limited to donor-specific cell-free DNA in a transplant recipient or fetal specific cell-free DNA. 
The specification discloses embodiment(s) of native cell-free DNA but they are not limited to cell-free DNA belonging to an organ transplant recipient (see specification, pg 4, ln 12-15).
For the purpose of examination and in view of the disclosure above, the instant native nucleic acids and non-native nucleic acids are construed as being same nucleic acids from different sources; or wild type and mutant sequences from the same subject.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-9, 12-15 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: newly cited) in view of Strohmeier et al. (2014, Microchimica Acta, 181(13-14), pp.1681-1688: previously cited).

Lecomte et al. (claims 1-4, 8, 13-15 and 95)
Regarding claim 1, Lecomte et al. teach a method of assessing amounts of mutant cell-free DNA in a sample from a subject, the method comprising:
for each of one or more single nucleotide variant (SNV) targets, performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, 
wherein each primer pair comprises a forward primer and a reverse primer, 
wherein one primer of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target in a primer and specifically amplifies the one allele of the SNV target in a primer, and 
another of the at least two primer pairs specifically amplifies the another allele of the SNV target,
and obtaining or providing results from the amplification-based quantification assays to determine the amount of cancer-specific cell-free DNA nucleic acids in the sample.

More specifically, regarding claim 1, Lecomte et al. teach their method assesses the prognostic value of free-circulating tumor-associated DNA present in the plasma of colorectal cancer patients (see abstract).

Lecomte et al. teach screening of plasma for KRAS2 mutations in codons 12 and 13 using a mutant allele-specific amplification (MASA) method (abstract and pg 543, right col., 1st two paragraphs and pg 544, all text of section entitled “Detection of tumor-associated DNA in plasma”), said MASA method providing the primer pair sets of Table 1 of pg 543, reproduced below.
For use in each primer pair of a primer set, Lecomte et al. teach use of an antisense KRAS 5’-AATGGTCCTGCACCAGTAATATG-‘3 primer as one primer of each primer pair for all reactions (see pg 543, left col., section entitled “KRAS and p16 alterations detection”).
Lecomte et al. teach a sense KRAS G12S primer of Table 1 which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (ggt>gct) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (ggt>gtt) SNV target of Table 1.

    PNG
    media_image1.png
    499
    1157
    media_image1.png
    Greyscale


Regarding claim 2, Lecomte et al. teach wherein the results are provided in a report. The amplification based assay results of Lecomte et al. are summarized and published in the cited reference (see all texts of pages 544--547).

Regarding claim 3, Lecomte et al. teach wherein the method further comprises determining the amount of the cancer-specific cell-free DNA nucleic acids in the sample from the results (see pg 543, all 

Regarding claim 4, Lecomte et al. teach wherein the results comprise the amount of the cancer-specific cell-free DNA nucleic acids in the sample (see citation in claim 3 above including pg 543, all text of section entitled “KRAS2 and p16 alterations detection” and pg 544, left col., section entitled “Detection of tumor-associated DNA in plasma”: wherein Lecomte et al. discloses concentration measurements of free circulating DNA of 105-709 ng/ml). 

Regarding claims 8 and 14, Lecomte et al. teach a primer pair comprising the G12A primer of Table 1 above to specifically amplify the G12A allele SNV target, said G12A primer comprises a 3’ penultimate mismatch relative to the G12R allele SNV target (ggt>cgt), but a 3’ double mismatch relative to the G12S allele SNV target (ggt>agt).

Regarding claims 13 and 15, Lecomte et al. teach determining at least 6 SNV informative targets (see Table 1: which provides 12 primer pairs for detecting of at least 12 informative SNV targets (G12 and G13 mutations)).

Regarding claim 95, Lecomte et al. further teach assessing a risk in a subject based on the levels or amount (see abstract, wherein Lecomte et al. teach presence of circulating cell free tumor associated mutation markers in plasma indicates a high risk of recurrent colorectal tumor).

Strohmeier et al. (claims 1, 9, 12)
Regarding claims 1, 9 and 12, Strohmeier et al. teach a multiplex genotyping assay for assessing a plurality of single point mutations of codons 12 and 13 in exon 2 of the Kirsten rat sarcoma viral oncogene homolog (KRAS) gene. The MASA method of Strohmeier et al. provides many SNV-specific 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the primers of the (MASA) amplification based quantification assay taught by Lecomte et al. by including quantitative dyes in the primers in a manner as taught by Strohmeier et al. so as to determine the absolute value amount of each SNV target in a cell-free DNA sample using real-time PCR amplification assay.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-4, 8-9, 12-15 and 95 are prima facie obvious.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2002, International journal of cancer, 100(5), pp. 542-548: newly cited) in view of Thierry et al. (2014, Nat Med 20(4):430-435: newly cited). 
The teachings of Lecomte et al. as it concerns claim 1 are set forth above.
Lecomte et al. do not meet the limitations of claims 10-11.

Thierry et al. (claims 10-11)
Regarding claims 10-11, Thierry et al. teach the amount of cancer-specific cell-free DNA nucleic acids is presented in a ratio or percentage of cancer-specific cell-free DNA nucleic acids to wild-type or total nucleic acids as measured in the assay (pg 432, left col, Table 1, see column entitled “%”, also reproduced below). 
Table 1

    PNG
    media_image2.png
    815
    352
    media_image2.png
    Greyscale


Regarding claims 10-11, Thierry et al. teach wherein the amount of cancer-specific cell- free DNA nucleic acids in the sample is at least 0.25% (pg 432, left col, Table 1, also reproduced above: which shows plasma percentage of mutant KRAS at 38.9% and WT at 61.1%).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform the amplification based quantification assay to assess circulating cell-free plasma DNA of colorectal patients as taught by Lecomte et al. (2002) and to provide the detected amount of the cancer-specific cell-free DNA nucleic acids in a ratio or percentage of cancer-specific cell-free DNA 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 10-11 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-4, 8-15 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,385,396 in view of Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: newly cited).

Although the claims are not identical, they are not patentably distinct from each other.
Both the method of the instant claims and the claims of the ‘396 patent require the assessment of an amount of cell-free DNA not native to the subject in cell-free DNA.

In contrast to the instant claims, the claims of US patent No. 10,385,396 do not recite: 
for each of at least 6 single nucleotide variant (SNV) informative targets, performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs,
wherein each primer pair comprises a forward primer and a reverse primer, 
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies the another allele of the SNV target.

Lecomte et al. teach it matter of routine practice in the art to screen the plasma for Kirsten rat sarcoma viral oncogene homolog (KRAS2) mutations on codons 12 and 13 of exon 2 of the KRAS gene (see abstract).
Lecomte et al. teach screening of plasma for KRAS2 mutations in codons 12 and 13 using a mutant allele-specific amplification (MASA) method (abstract and pg 543, right col., 1st two paragraphs and pg 544, all text of section entitled “Detection of tumor-associated DNA in plasma”), said MASA method providing the primer pair sets of Table 1 of pg 543, reproduced below.

Lecomte et al. teach a sense KRAS G12S primer of Table 1 which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (ggt>gct) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (ggt>gtt) SNV target of Table 1.


    PNG
    media_image1.png
    499
    1157
    media_image1.png
    Greyscale


The methods of claims 1-12 of the ‘396 patent additionally require assessing native and non-native cell-free DNA obtained from a subject that is a recipient of a transplant, 
said sample is obtained within 60 days of receiving the transplant and further recites a step of administering an anti-rejection therapy or a therapeutic agent that treats a systemic disease to the subject when the determined amount of the cell-free DNA not native to the subject is greater than the threshold value of cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of US. Patent No. 10,385,396 which requires the determining of the amounts of native and non-native cell-free DNA obtained from a subject, by performing the (MASA) amplification based quantification assay of Lecomte et al. with primers that Lecomte et al. teach are .

Claims 1-4, 8-15 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,472,680 in view of Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: newly cited).

Although the claims are not identical, they are not patentably distinct from each other.
Both the method of the instant claims and the claims of the ‘680 patent require the assessment of an amount of cell-free DNA not native to the subject in cell-free DNA.

In contrast to the instant claims, the claims of US patent No. 10,472,680 do not recite: 
for each of at least 6 single nucleotide variant (SNV) informative targets, performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs,
wherein each primer pair comprises a forward primer and a reverse primer, 
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies the another allele of the SNV target.

Lecomte et al. teach it matter of routine practice in the art to screen the plasma for Kirsten rat sarcoma viral oncogene homolog (KRAS2) mutations on codons 12 and 13 of exon 2 of the KRAS gene (see abstract).
Lecomte et al. teach screening of plasma for KRAS2 mutations in codons 12 and 13 using a mutant allele-specific amplification (MASA) method (abstract and pg 543, right col., 1st two paragraphs and pg 544, all text of section entitled “Detection of tumor-associated DNA in plasma”), said MASA method providing the primer pair sets of Table 1 of pg 543, reproduced below.
For use in each primer pair of a primer set, Lecomte et al. teach use of an antisense KRAS 5’-AATGGTCCTGCACCAGTAATATG-‘3 primer as one primer of each primer pair for all reactions (see pg 
Lecomte et al. teach a sense KRAS G12S primer of Table 1 which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (ggt>gct) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (ggt>gtt) SNV target of Table 1.


    PNG
    media_image1.png
    499
    1157
    media_image1.png
    Greyscale


The methods of claims 1-12 of the ‘680 patent additionally require: 
calculating an estimated allele frequency of a first allele at the at least one informative locus using a statistical distribution; 
comparing the determined amount of the cell-free DNA not native to the subject to a threshold value of cell-free DNA and 
administering an anti-rejection therapy or a therapeutic agent that treats a systemic disease to the subject when the determined amount of the cell-free DNA not native to the subject is greater than the threshold value of cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of US. Patent No. 10,472,680 which provides a step of determining the amount of native and non-native cell-free DNA by performing the (MASA) amplification based quantification assay of Lecomte et al. using primers that Lecomte et al. teach are suitable to .

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637